DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“Applicant respectfully submits that the embodiment of FIG. 2 of Effing does not include the amended features of claim 1. To this end, the voltage across pins 118 and 120 of Effing appears to correspond with an inter-terminal voltage of the power switch 132. However, resistor 122 appears to be connected with pin 116 connected to the resistor 136. Thus, Applicant respectfully contends that the embodiment of Effing FIG. 2 does not include a node to provide a divided voltage of the inter-terminal voltage of power switch 132. Notably, Applicant respectfully contends that Effing appears to detect an ON state resistance to measure a temperature of power switch 132 and does not detect an inter-terminal voltage of power switch 132. See, e.g., Effing FIG. 1.”

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because they rely upon a new interpretation of the reference applied in the prior rejection of record in light of the amendments, as will be explained in detail below.
Applicant’s second argument is as follows:
“Further, Applicant respectfully traverses the assertion of official notice included in the rejection of claim 1 and submits that there is no suggestion in Effing to supply a first potential via another semiconductor switching element as claimed.”

Effing teaches that power switch 132 is part of a switched mode power supply (130 of Figure 2) wherein “it should be noted only a few components that are necessary to describe the embodiments of the present disclosure are being shown, so as not to obfuscate the present disclosure. The full circuit of the SMPS 130 is well known to a person skilled in the art” ([0014]-[0015]). Nevertheless, Examiner has amended the rejection of claim 1 to include a teaching of an SMPS circuit.
Applicant’s third argument is as follows:
In the rejection of claim 5, the Office Action alleges that a voltage follower is well-known "to be used to buffer a signal line" and that it would have been obvious to modify Effing to include a voltage follower between the resistors 102 and 122. 
Applicant respectfully disagrees the above feature is "well known" and requests that the Office identify a specific teaching in the prior art for the above feature, as recited in the context of claim 5. Further, Applicant respectfully submits that modifying Effing's comparator 110 to be a voltage follower would render the comparator 110 unfit for its intended purpose of comparing "the voltage divided by RDS and the resistor 136... and the voltage divided by the variable resistor 102 and the resistor 122" by eliminating the connection between the comparator 110 and the node between the power switch 132 and the resistor 136. See Effing paragraph 0018 and MPEP § 2145(X)(D). Additionally, Applicant respectfully submits that there is no suggestion to connect a voltage follower to Effing's comparator 110 because the comparator 110 would provide a buffer. 
Accordingly, Applicant respectfully contends that claim 5 recites separately patentable features. 

A comparator is not a buffer since it performs a comparison function which teaches away from buffering a signal line.  Applicant’s arguments with respect to claim 5 has been considered but is moot because they rely upon a new interpretation of the reference applied in the prior rejection of record in light of the amendments, as will be explained in detail below.
Applicant’s fourth argument is as follows:
”In the rejection of claim 7, the Office Action asserts that using a diode as a voltage clamp is well-known to "allow voltages above a threshold to be safely diverted to ground." Again, Applicant respectfully disagrees the above feature is "well known" and requests that the Office identify a specific teaching in the prior art for the above feature, as recited in the context of claim 7. Additionally, Applicant respectfully submits that the Office Action does not provide any rationale or evidence as to why one of ordinary skill in the art would have modified the cited embodiment of Effing to include a voltage clamp connected to the node between the switch 104 and the variable resistor 102. Notably, Applicant respectfully contends that Effing fails to disclose that a problem of voltage exceeding an upper limit would occur at the node between the switch 103 and the variable resistor 102. 
Accordingly, Applicant respectfully submits that claim 7 recites separately patentable features. 
The 8/1/2022 Non-Final Rejection teaches in ¶35-36 the use of a voltage clamp diode for safety and to protect against transient voltages.  Examiner has amended the rejection of claim 7 to include a teaching of voltage clamp as requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effing (US 2019/0334341) in view of Lindemann et al (US 2013/0077359).
For claim 1, Effing teaches a semiconductor device (Figure 2) comprising: 
a detection circuit (102, 104, 122) connected between a positive electrode (top terminal of 132) and a negative electrode (bottom terminal of 136) of a semiconductor switching element (132 and 136, as understood by examination of Figure 2), 
the detection circuit including: 
a switch (104) and a first resistor element (102) connected in series between the positive electrode and a first node (node between 102 and 122), the first resistor element having a first electric resistance value (as understood by examination of Figure 2); and 
a second resistor element (122) connected between the first node and the negative electrode (as understood by examination of Figure 2), and the second resistor element having a second electric resistance value (122 is inherently capable of having a different resistance value than 102 since 102 is variable), 
at least one of the first resistor element and the second resistor element being a variable resistor element (102), the positive electrode being connected to a node that supplies a first potential (node connected to the top terminal of 134), and the negative electrode being connected to a node that supplies a second potential lower than the first potential (ground), 
the semiconductor device further comprising: 
a detection voltage generation circuit (110) that, based on a voltage of the first node during an ON period of the switch provided within an ON period of the semiconductor switching element, outputs a voltage signal (112) having a voltage dependent on an inter-terminal voltage between the positive electrode and the negative electrode (from the top terminal of 132 to the bottom terminal of 136), the voltage of the first node during the ON period of the switch being a divided voltage of the inter-terminal voltage between the positive electrode and the negative electrode of the semiconductor switching element during the ON period of the semiconductor switching element (as understood by examination of Figure 2).
Effing fails to distinctly disclose:
the positive electrode being connected to a node that supplies a first potential via another semiconductor switching element; and
the switch having a breakdown voltage greater than at least a potential difference between the first potential and the second potential when the switch is turned off.
Lindemann teaches a switched-mode power supply (Figure 2) comprising a first transistor Q1 which supplies a first potential and a semiconductor switching element (Q2 and R3).  Note that Effing teaches that “it should be noted only a few components that are necessary to describe the embodiments of the present disclosure are being shown, so as not to obfuscate the present disclosure. The full circuit of the SMPS 130 is well known to a person skilled in the art” ([0014]-[0015]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the details of Lindemann’s switch mode power supply to implement the missing details of Effing’s switched-mode power supply since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding the relationship between the breakdown voltage of the switch and the potential difference as claimed, although not explicitly taught by Effing, said relationship is understood to be based upon the physical properties of the components.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, Effing is capable of providing the relationship as claimed without departing from the intended scope of his invention.
For claim 2, the combination of Effing and Lindemann further teaches:
the detection voltage generation circuit includes a voltage comparison circuit (110) that outputs, as the voltage signal, a detection signal in digital form in accordance with a comparison result between a voltage of the first node and a first DC voltage (118), the first DC voltage, the first electric resistance value and the second electric resistance value are determined in such a manner that when the inter-terminal voltage becomes greater than a predetermined determination voltage, the voltage of the first node is greater than the first DC voltage ([0018]).
For claim 3, the combination of Effing and Lindemann further teaches:
the first DC voltage is supplied by a variable DC power supply (via Q1 of Lindemann, as understood by the combination of references).
For claim 6, the combination of Effing and Lindemann further teaches:
the semiconductor device further comprises a switch control circuit (108 and the circuit not shown which generates 106) that turns on the switch when the semiconductor switching device is turned on but at a timing later than the timing of turning on the semiconductor switching device (as understood by examination of Figure 2),
Effing fails to distinctly disclose:
 the switch is an NMOS transistor.
Effing does not disclose the polarity or type of switched used to implement 104. Therefore, it would have been understood by one having ordinary skill in the art that any suitable well-known switch can be used to implement 104, such as an NMOS transistor. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a voltage clamp between Effing’s 102 and 122 in order to protect against transient voltages.
For claim 8, Effing further teaches:
the semiconductor switching element is a MOSFET (as understood by examination of Figure 2).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effing (US 2019/0334341) in view of Lindemann et al (US 2013/0077359) and Sakurai et al (US 2013/0141946).
For claim 5, the combination of Effing and Lindermann teaches the limitations of claim 1 but fails to teach a voltage follower as claimed.
However, Sakurai teaches in Figure 2 the output of a voltage divider (R1, R2) received by a voltage follower wherein the output of the voltage follower is provided to a comparator (603).  Sakurai further teaches that the voltage follower is a buffer circuit ([0056]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a voltage follower between Effing’s 102 and 122 in order to buffer the signal between 102 and 122 as taught by Sakurai and since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effing (US 2019/0334341) in view of Lindemann et al (US 2013/0077359) and Otake et al (US 2008/0013233).
For claim 7, Effing further teaches:
the switch and the first resistive element are connected in series via a second node between the positive electrode and the first node (as understood by examination of Figure 2), 
Effing fails to distinctly disclose:
the semiconductor device further comprises a clamp circuit that is connected to the second node and operates to prevent a voltage of the second node from exceeding a predetermined upper limit voltage.
However, Otake teaches in Figure 5 a voltage clamp (103) to protect circuit 100 from electrostatic breakdown ([0006]-[0007]). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a voltage clamp between Effing’s 102 and 122 in order to protect comparator 110 against transient voltages.  Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
Claim 4 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849